
	

114 HR 4704 IH: Advancing CCUS Technology Act
U.S. House of Representatives
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4704
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2016
			Mr. McKinley (for himself and Mr. Michael F. Doyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To increase accountability with respect to Department of Energy carbon capture, utilization, and
			 sequestration projects, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Advancing CCUS Technology Act. 2.Carbon capture, utilization, and sequestration technologies (a)Amendments to the Energy Policy Act of 2005 (1)Fossil energySection 961(a) of the Energy Policy Act of 2005 (42 U.S.C. 16291(a)) is amended by adding at the end the following:
					
 (8)Improving the conversion, use, and storage of carbon dioxide produced from fossil fuels.. (2)Coal and related technologies programSection 962(b)(1) of the Energy Policy Act of 2005 (42 U.S.C. 16292(b)(1)) is amended—
 (A)by striking during each of calendar years 2008, 2010, 2012, and 2016, and during each fiscal year beginning after September 30, 2021, and inserting during each fiscal year beginning after September 30, 2016,;
 (B)by inserting allow for large scale demonstration and after technologies that would; and (C)by inserting commercial use, after use of coal for.
					(b)Increased accountability with respect to carbon capture, utilization, and sequestration projects
				(1)DOE evaluation
 (A)In generalThe Secretary of Energy (in this subsection referred to as the Secretary) shall, in accordance with this subsection, annually conduct an evaluation, and make recommendations, with respect to each project conducted by the Secretary for research, development, demonstration, or deployment of carbon capture, utilization, and sequestration technologies (also known as carbon capture and storage and utilization technologies).
 (B)ScopeFor purposes of this subsection, a project includes any contract, lease, cooperative agreement, or other similar transaction with a public agency or private organization or person, entered into or performed, or any payment made, by the Secretary for research, development, demonstration, or deployment of carbon capture, utilization, and sequestration technologies.
 (2)Requirements for evaluationIn conducting an evaluation of a project under this subsection, the Secretary shall— (A)examine if the project will allow a carbon capture, utilization, and sequestration technology to advance and achieve any specific goal of the project; and
 (B)evaluate and determine if the project has made significant progress in advancing a carbon capture, utilization, and sequestration technology.
 (3)RecommendationsFor each evaluation of a project conducted under this subsection, if the Secretary determines that— (A)significant progress in advancing a carbon capture, utilization, and sequestration technology has been made, the Secretary shall assess the funding of the project and make a recommendation as to whether increased funding is necessary to advance the project; or
 (B)significant progress in advancing a carbon capture, utilization, and sequestration technology has not been made, the Secretary shall—
 (i)assess the funding of the project and make a recommendation as to whether increased funding is necessary to advance the project;
 (ii)assess and determine if the project has reached its full potential; and (iii)make a recommendation as to whether the project should continue.
						(4) Reports
 (A)Report on evaluations and recommendationsNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Secretary shall—
 (i)issue a report on the evaluations conducted and recommendations made during the previous year pursuant to this subsection; and
 (ii)make each such report available on the internet website of the Department of Energy. (B)ReportNot later than 2 years after the date of enactment of this Act, and every 3 years thereafter, the Secretary shall submit to the Subcommittee on Energy and Power of the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on—
 (i)the evaluations conducted and recommendations made during the previous 3 years pursuant to this subsection; and
 (ii)the progress of the Department of Energy in advancing carbon capture, utilization, and sequestration technologies, including progress in achieving the Department of Energy’s goal of having an array of advanced carbon capture and sequestration technologies ready by 2020 for large-scale demonstration.
						
